DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed January 21, 2022 is acknowledged and has been entered.  Claims 3, 7, 8, 10, 12, 13, 20, and 25 have been canceled.  Claims 1, 4, 5, 9, 14, 15, 18, 19, 21, 22, and 26 have been amended.  Claims 27-34 have been added.

2.	As before noted Applicant elected the invention of Group I, claims 1-21, drawn to an engineered immune cell.
	Additionally, Applicant elected the species of the invention of Group I in which the immune cell is a T cell that exhibits enhanced cytotoxicity against a target cell comprising a disease-associated antigen or more particularly CD19 that is recognized by the second antigen binding domain of the chimeric polypeptide receptor of which the immune cell is comprised, the heterologous enhancer moiety enhances an IL-7-associated signaling pathway in the engineered immune cell, the first binding antigen binding domain of the chimeric polypeptide receptor of the immune cell binds to CD7, and in which the endogenous gene encoding TCR is modified.

3.	Claims 1, 2, 4-6, 9, 11, 14-19, 21-24, and 26-34 are pending in the application.  Claims 2, 4, 5, and 22-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2021.

4.	Claims 1, 6, 9, 11, 14-19, 21, and 27-34 have been examined.

Response to Amendment
5.	The amendment filed on January 21, 2022 is considered non-compliant because 68 Fed. Reg. 38611, Jun. 30, 2003).  However, in order to advance prosecution1, rather than mailing a Notice of Non-Compliant Amendment, Applicant is advised to correct the following deficiency in replying to this Office action:
The amendment is non-compliant because the status identifier in parentheses of claim 24, which has been amended, does not properly indicate that status.
Despite the lack of compliancy, the amendment has been entered.
Briefly, the revised amendment practice requires a listing of all claims beginning on a separate sheet.  Each claim ever presented must be included in the listing of claims together with a single proper status identifier in parentheses.  The permissible status identifiers include:  “original”, “currently amended”, “canceled”, “withdrawn”, “previously presented”, “new”, and “not entered”.  The text of all pending claims, including withdrawn claims, must be presented.  Markings to show only the changes made in the current amendment relative to the immediate prior version should be included with the text of all currently amended claims, including withdrawn claims that are amended.  Added text must be shown by underlining the added text.  Generally deleted text must be shown by strikethrough (e.g., 
As for amendments to the specification, including the abstract, amendments must be made by presenting a replacement paragraph or section or abstract marked up to show changes made relative to the immediate prior version. An accompanying clean version is not required and should not be presented. Newly added paragraphs or sections, including a new abstract (instead of a replacement abstract), must not be underlined. A replacement or new abstract must be submitted on a separate sheet, 37 CFR 1.72. If a substitute specification is being submitted to incorporate extensive amendments, both a clean version (which will be entered) and a marked up version must be submitted as per 37 CFR 1.125.  The changes in any replacement paragraph or section, or substitute specification must be shown by underlining (for added matter) or strikethrough (for deleted matter) with 2 exceptions: (1) for deletion of five characters or fewer, double brackets may be used (e.g., [[eroor]]); and (2) if strikethrough cannot be easily perceived (e.g., deletion of the number “4” or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strikethrough, followed by including and underlining the extra text with the desired change (e.g., number 14 as).
Ordinarily, only the corrected section of the non-compliant amendment must be resubmitted (in its entirety), e.g., the entire “Amendments to the Claims” section of applicant’s amendment must be re-submitted.  37 CFR § 1.121(h).   In responding to this Office action with an amendment to the claims or specification, Applicant is advised to correct the noted deficiency. 

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed applications is acknowledged.  
However, claims 1, 6, 9, 11, 14-19, 21, and 27-34 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the 

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed October 22, 2021.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 1, 6, 9, 11, 14-19, 21, and 27-34 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 20 of the amendment filed January 21, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms 
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to an engineered immune cell or more particularly an engineered T cell comprising one or more chimeric antigen receptors (CARs) and a heterologous enhancer polypeptide.  Each of the one or more CARs, according to claim 1 comprises a plurality of binding moieties comprising a first antigen binding domain and a second antigen binding domain, a transmembrane domain, and an intracellular signaling domain; and the heterologous enhancer polypeptide comprises at least a portion of a cytokine or receptor thereof and is capable of enhancing a signaling pathway associated with the cytokine in the engineered immune cell.  In further accordance with claim 1 the binding moieties of which the one or more CARs is comprised comprise a first antigen binding domain, which is an antibody or a fragment thereof and 2 which upon engaging the immune cell antigen (CD7) on a T cell or an NK cell in a subject reduces the subject’s immune response (as mediated by the T cell or the NK cell) toward the engineered immune cell.  Then, the second antigen binding domain of which the binding moieties are comprised comprise an antibody or fragment thereof and specifically bind to a cancer cell antigen (but not the immune cell antigen or CD7).  The, also in accordance with claim 1, an endogenous gene encoding at least a portion of an endogenous T cell receptor (TCR) of the engineered immune cell is modified to inactivate the endogenous TCR; and finally, according to claim 1, the engineered immune cell exhibits relatively enhanced cytotoxicity against a target cell comprising the cancer cell antigen as compared to a control immune cell that comprises the one or more CARs but not heterologous enhancer polypeptide.
As an initial point, it is noted that although Applicant has elected the species of the invention in which the engineered immune cell is a T cell, according to claim 15, the cell is not necessarily a T cell and might instead be, e.g., a monocyte, which does not express an endogenous T cell receptor (TCR).  Thus, the claims are indefinite3 and it follows that the claimed invention is not adequately described because monocytes, for example, are not T cells and do not comprise an endogenous T cell receptor (TCR) that can be inactivated.4  

Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  It follows then that even though the specification discloses that the endogenous T cell receptor (TCR) of a T cell may be inactivated by knocking-out a gene encoding a subunit of the endogenous TCR in a T cell using, for example, the CRISPR-Cas9 system,5 it would be improper to read such a limitation into the claims.  
	Here, too, it seems important to remind Applicant that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).   
 In addition, because the claims appear to bid the skilled artisan to finish the inventive process by discovering the means by which the claimed invention might be practiced, it is noted that “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Turning to other issues, the claimed invention comprises a heterologous enhancer 6 it is not possible to screen candidate polypeptides to determine which, if any, have the requisite capability and should be recognized as suitable for use in producing the invention such that it can be used as intended.  In addition, even though it is a polypeptide, which must be capable of somehow functioning to enhance a signaling pathway associated with the cytokine in the engineered immune cell, it is not clear by what mechanism it must act.  How or why is it 
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to produce an engineered immune cell that exhibits some enhanced activity.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Then, since the claims are not necessarily limited to known materials having the functional properties of the claimed “heterologous enhancer polypeptide”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
In addition, it is aptly noted that the Federal Circuit has decided that a generic  only their functional activity, e.g., the ability to enhance an activity of an immune cell, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a “heterologous enhancer polypeptide” that has the ability to enhance an activity of an immune cell when present therein or thereon; without such a polypeptide, it is impossible to practice the invention. 
Here Applicant is reminded that “‘[the] purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify substances that might be used as “heterologous enhancer polypeptides” in practicing the claimed 

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See also Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of heterologous enhancer polypeptides to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify a substance that can be used as such and which can be used to produce the claimed invention such that it might be used as intended. 
Apart from the “heterologous enhancer polypeptide”, the claimed engineered immune cell comprises a chimeric polypeptide receptor comprising a first antigen binding domain that exhibits specificity for an immune cell antigen (e.g., CD7) of a T cell or an NK cell in a subject which when engaged by the antigen binding domain reduces the subject’s immune response mediated by the T cell or the NK cell directed toward the engineered immune cell.  However it is not clear who the subject is or why the cell might ever be administered to the subject; and it is not clear why it might be desirable that the immune cell causes a reduction in an immune response mediated by the T cell or the NK cell in a subject that is directed toward the immune cell.  This makes it difficult to envisage the engineered immune cell, the chimeric polypeptide receptor, and the first antigen binding domain, because it is not even clear how or why each must function and under which circumstances.  For example, it is not clear which immune cell antigens of a T cell or an Nat. Immunol. 2020 Apr; 21 (4): 442-454) discloses that engagement of PD-L1 on the surface of CD4+ T cells induces STAT3-dependent “back-signaling” in the cells, which prevents activation, reduces TH1-polarization, and drives TH17-differentiation; see entire document (e.g., the abstract).  However Diskin et al. found that engagement of PD-L1 on the surface of CD8+ T cells induces the cells to exhibit an anergic T-bet-IFN-- phenotype (see, e.g., the abstract).  Diskin et al. indicates that in both instances, these events that ensue engagement of PD-L1 on the surface of CD4+ and CD8+ T cells promote tumor cell tolerance (see, e.g., the abstract).  While there is in such cases a reduced immune response mediated by the PD-L1+ T cells following engagement of PD-L1, if the invention is to be used to treat cancer in a subject, it would seem counterproductive to practice the invention using engineered immune cells that actively engage PD-L1 on the surface of T cells in the subject so as to render the cell less capable of eliminating cancer cells.  So again it is not clear who the subject is or why the engineered immune cell might ever be administered to the subject; and it is not clear why it might be desirable that the engineered immune cell causes a reduction in an immune response mediated by the T cell in a subject that is directed toward T cell because if the objective is to treat cancer it would seem to make little sense to weaken the anti-cancer immune response in the subject.  This makes it difficult to envisage the engineered immune cell, the chimeric polypeptide receptor, and the first antigen binding domain, because it is not even clear how or why each must function and under which circumstances.  If the engineered immune cells are intended for use in treating cancer, suppose the cancer in the subject is a type of hematological cancer such as T cell leukemia – in such cases which immune cell antigen on the surface of T cells, which are J. Immunol. 2004 Oct 15; 173 (8): 5008-20) reports engagement of GITR on the surface of effector T cells induces a phenotype that is resistant to suppression by CD4+CD25+ regulatory T cells; see entire document (e.g., the abstract).  Put another way, Stephens et al. discloses their finding indicate that GITR engagement on CD25-, but not CD25+ T cells, abrogates T cell-mediated suppression (see, e.g., the abstract).  This finding suggests that engaging certain immune cell antigens expressed on certain T cells will tend not to cause a reduction in the immune response mediated by the T cells; so again, which antigens on the surface of which subsets of T cells are those that are to be targeted using the one or more CARs of which the claimed engineered immune cell is comprised, such that the invention can be used as intended?  It is not immediately evident and therefore, rather than describing the claimed subject matter with the requisite clarity and particularity to convey Applicant’s possession thereof as of the filing date of this application, it would seem the claims would merely serve to bid the skilled artisan to complete the inventive process by discovering the identities of the immune cell antigens that are expressed on T cells (or NK cells), which should be targeted by the CARs expressed by the engineered immune cells, such that the immune response mediated by the T cells (or NK cells) against the engineered immune cells is reduced. 
J. Immunol. 2011 Jul 15; 187 (2): 654-63; author manuscript; pp. 1-28).  Clement et al. reports their finding that different anti-human CD8 antibodies, upon engaging CD8 on the surface of T cells, caused disparate effects (see, e.g., the abstract).  This finding suggests that it cannot be presumed a priori that any given antibody or fragment thereof that specifically binds to an immune cell antigen such as CD8 will upon engaging the antigen cause the desired effect, which in this instance is a chain of signaling events leading to the reduction of the capability of the T cells to act against the engineered immune cell.  To be clear, the engineered immune cell comprises one or more CARs comprising a plurality binding moieties comprising, in particular, a first antigen binding domain, which is an antibody or a fragment thereof that binds to an immune cell antigen on the surface of a T cell such as CD8.  Given, then, the findings of Clement et al. it stands to reason that one cannot presume a priori that any given engineered immune cell comprising a CAR comprising an antibody (or antigen binding fragment thereof) that binds to CD8 will upon engaging CD8 on the surface of a T cell in a subject cause the same effect as any other engineered immune cell comprising a CAR comprising a different antibody (or antigen binding fragment thereof) that also binds to CD8.  This is because, and this is a well-known factor in the art,7 there are epitope-specific effects resulting from the engagement of a protein such as CD8 by different antibodies that bind to disparate epitopes of the protein (CD8).  Accordingly, if the objective is to produce an engineered immune cell comprising a CAR comprising an antibody (or antigen binding fragment thereof) that binds to CD8, which upon engaging CD8 on the surface of a T cell in a subject, causes signaling events that lead to a reduced immune response mediated by the T cell against the engineered 8  
The teachings of Clement et al. (supra) have additional implications.  Clement et al. teaches one of the anti-human CD8 antibodies, upon engaging CD8 on the surfaces of T cells, activated the cells and induced effector function (see, e.g., the abstract); moreover Clement et al. teaches an antibody that binds to CD8 in the absence of TCR engagement to induce chemokine release and cytotoxic activity; see, e.g., page 10.  Since the claims are drawn to an engineered immune cell comprising a CAR comprising an antibody (or antigen binding fragment thereof) that binds to an immune cell antigen of a T cell, which upon engagement thereof by the CAR in a subject causes a reduced immune response mediated by the T cell against the engineered immune cell in the subject, if the CAR were to comprise an antibody that binds to CD8 and particularly this antibody described by Clement et al., which activates effector function, or another such antibody,9 most likely, the engineered immune cell, which is materially and structurally indistinguishable from the claimed invention, will not exhibit the requisite functionality.  If upon binding to CD8, a CAR expressed the engineered immune cell induces cytotoxic activities to cause an increase in the immune response mediated by a CD8+ T cell in a subject, then that same CAR will not be one that functions by reducing the immune response directed against the engineered immune cell as mediated by the T cell in the subject.
The point here is that the art is highly unpredictable.  It cannot be presumed that any given antibody or fragment thereof that binds to any given immune cell antigen on the surface of a T cell or an NK cell in a subject will be one that is suitably used in constructing a CAR that is to be expressed by the engineered immune cell.  The identity of the antigen must be determined empirically, as well as the identity of the antibody (or antigen binding fragment thereof) that is to be used.

While one could test a plurality of antibodies that bind to a given immune cell antigen to determine which, if any, have the requisite functional characteristics to be used in constructing a CAR for expression by the engineered immune cell that is the claimed ivnention, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  In this case, it seems the actual inventive work of finding or producing at least a substantial number of these antibodies would be left for subsequent inventors to complete.  
Therefore it is relevant to remind Applicant that from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Here it seem pertinent to remind Applicant of a fairly recent decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
Here, too, it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
Furthermore, given the facts, it is submitted that, at best, given the disclosure and the bid by the claims to practice the claimed invention, it would only be obvious to try to find a suitable immune cell antigen and a suitable antibody that binds thereto for use in producing a CAR, which when expressed by an engineered immune cell, functions to reduce the immune response directed against the engineered immune cell mediated by a T cell expressing the antigen in a subject, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
In summary of the above discussion, even once an immune cell antigen on the surface of a T cell or NK cell in a given subject is chosen as a target, it cannot be presumed that any given antibody that binds thereto will be suitably used to construct a CAR comprising a first antigen binding domain according to the claims for use in practicing the claimed invention.
Yet, as also explained above, selection of the immune cell antigen on the surface of a T cell or NK cell in a given subject is definitely not a straight-forward process since it would seem that certain antigens upon engagement by an antibody or a CAR will transduce activating signals.10  However, once again, it is submitted that in this instance a priori that any given immune cell antigen expressed by a T cell or an NK cell in any given subject is suitably targeted by the first antigen binding domain of the one or more CARs expressed by the engineered immune cell is an immune cell antigen that when engaged will somehow act to reduce the subject’s immune response toward the engineered immune cell.  It follows then that the identities of the immune cell antigens and the immune cells expressing the immune cell antigens that should be targeted must be determined empirically.11
Besides the first antigen binding domain, the binding moieties of the one or more CARs of which the engineered immune cell is comprised comprise a second antigen binding domain, which is an antibody or a fragment thereof that specifically binds to a cancer cell antigen.  The “cancer cell antigen” that must be targeted is not specified in most instances12 and it is not clear how one should proceed to identify a cancer cell antigen that is suitably targeted, but given the language of the claims it might be presumed that whatever its identity it must be on or in a cancer cell and the cancer cell must be susceptible to the cytotoxic effects of the engineered immune cell – still it is not clear which antigens expressed by which cancer cells should be targeted in any given case.  If for example it might be presumed that the claimed invention is to be used to treat some 13) because the engineered immune cells would eliminate themselves by “fratricide” - and what then would be the point of having administered the cells to a subject?  Presumably the identity of the target cell, as well as the identity of the “cancer cell antigen” that is expressed by the target cell, which must be engaged by the second antigen binding domain of which the chimeric polypeptide receptor is comprised, if it is to be used effectively to treat a particular disease, will vary according to the type and nature of the disease.  Still it cannot be predicted which cells are suitable targets and which are not; and which “cancer cell antigens” expressed by which cells are those that should be recognized by the second antigen binding domain, if the engineered immune cell is to be effectively used to treat a given disease.  Certainly the identity of a vast majority of suitable target cells that are to be targeted using the claimed invention, as well as the identities of the disease-associated antigens that are expressed by the target cells, must be determined empirically and therefore for the most part the claims merely bid one skilled in the art to finish the inventive process by discovering the identities of these cells and the antigens expressed by the cells.  Here Applicant is once again reminded that one cannot describe what one has not conceived. 
Turning to remaining issues, according to claim 1, the one or more CARs of which the engineered immune cell is comprised further comprises a transmembrane domain and an intracellular signaling domain, but what is the nature of these other domains.14  J. Immunol. 2010 Jun 15; 184 (12): 6938-49) found, for example, that CARs containing the CD3 transmembrane domain can form a complex with the endogenous TCR that may be beneficial for optimal T cell activation, a property that could be abolished by altering the structure of the transmembrane domain by amino acid substitution (see entire document; e.g., the abstract).  It is therefore reasonable to question whether a chimeric polypeptide receptor such as that to which claim 1 is directed, which might comprise any given “transmembrane domain” or which need not comprise a spacer or hinge domain, will function as it should.  This position is further supported by the teachings of Hudecek et al. (Clin. Cancer Res. 2013 Jun 15; 19 (12): 3153-64), which describes a study in which different CARs comprising spacers of varying length derived from the extracellular lgG4-Fc spacer domain were compared (see entire document) and in which it was found that CARs with short “hinge-only spacers" were substantially more functional than CARs with relatively longer "hinge-CH2-CH3 spacers” (see entire document; e.g., the abstract).  So, therefore, it should be understood that no one element of the conventional CAR, typically comprising an extracellular ligand binding domain, a spacer, a transmembrane domain, and an intracellular (cytoplasmic) signaling domain, has been found to be purely structural.  Furthermore, it should be understood that it is not simply any “intracellular signaling domain” that is capable of transducing a signal intracellularly in an immune cell that is used to construct the CARs of which the 
While one could test a plurality of intracellular signaling domains to determine which, if any, have the requisite functional characteristics to be useful in producing an engineered immune cell comprising one or more CARs comprising an intracellular signaling domain, which can be used in a particular manner or as intended, perhaps to treat a disease characterized by cell expressing a particular antigen that might serve as a suitable target for the engineered immune cell, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the 
Then, too, Applicant again reminded that from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Further addressing some of the limitations recited by claim 1, as presently amended, the heterologous enhancer polypeptide, which must act to enhance a cytokine-associated signaling pathway (e.g., an IL-7-associated signaling pathway15), but which signaling pathway is this and what does it mean to “enhance” a signaling pathway and how should the enhancement thereof be measured or determined?  Moreover, which IL-7-associated signaling pathway must be enhanced and how must it be enhanced, if the claimed invention is to be used as intended (e.g., to treat cancer in a human subject)?  Then, too, what is it that constitutes “a heterologous enhancer polypeptide” that is capable of enhancing an IL-7-associated signaling pathway in a manner that supports the intended use of the claimed invention?  According to claim 1 the heterologous enhancer polypeptide comprises at least a portion of a cytokine or a receptor of the cytokine; so it stands to reason that whatever it may be it need not be a cytokine or a receptor of a cytokine.  What is it then?  What is it that comprises only a portion of cytokine or a receptor University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).   
Addressing claim 6, according to the claim the enhanced cytotoxicity of the claimed engineered immune cell against the target cell is measured in vivo, but what again is the target cell and how it the cytotoxicity of the immune cell against this cell to be measured in the body of a living subject?  Notably according to claim 1 the target cell comprises a “cancer cell antigen” but the target cell need not be a cancer cell and this is especially evident given the fact that according to claim 18 the cancer cell antigen may be the very same antigen that is termed the “immune cell antigen” (e.g., CD3); but moreover it is well-known that most antigens expressed by cancer cells are not antigens that are exclusively expressed by cancer cells since most are expressed by the normal cells from which the cancer cells arise.  So again what is the “target cell”?  
With particular regard to this issue, as it was first raised in the preceding Office action, Applicant has argued that the specification teaches how the cytotoxicity of an engineered immune cell against cancer cells in animal models may be measured,16 but the “target cell” is not a cancer cell, rather it is a cell expressing a “cancer cell antigen” such as CD3 or CD19, which are antigens expressed by normal cells.  Are normal cells the target cells?
Returning to the issue of how it should be recognized that an enhancement of a cytokine-signaling pathway has actually occurred in a given engineered immune cell, it is noted that according to the originally filed application (see, e.g., claim 12) the engineered immune cell exhibits relatively enhanced expression of endogenous IL-2 and/or endogenous INF- as compared to a control immune cell lacking the heterologous , even if the cell is engineered to express a portion of IL-2 or INF-, and especially if the cell were to be engineered to express a portion or even the entirety of a receptor of IL-2 or INF-.  A cell comprising only a portion of a cytokine (e.g., IL-2) is not reasonably expected to be a cell that expresses enhanced levels of endogenous cytokine.  A portion of a cytokine is not a cytokine.  Furthermore, a cell comprising a portion of a receptor of a cytokine is not likely to be a cell that expresses enhanced levels of endogenous cytokine. 
Then, while according to claim 30, which has been newly added by the most recent amendment, the enhancement is evidenced by an enhanced level of STAT5 phosphorylation, but in such a case what is the “heterologous enhancer moiety”, which comprises at least a portion of a cytokine or a receptor thereof?  Which cytokine-associated signaling pathway is enhanced when there is such an enhanced level of STAT5 phosphorylation?  The “heterologous enhancer moiety” comprises at least a portion of a cytokine or a receptor thereof and must function to enhance a signaling pathway that is associated with the cytokine; when an enhanced level of STAT5 phosphorylation is the result of an enhancement of a cytokine-associated signaling pathway what is the cytokine (or a receptor of the cytokine) from which the “heterologous enhancer moiety” is derived?  It is not clear but presumably it is not any given cytokine or receptor thereof that may be used at least in part to produce a “heterologous enhancer moiety” comprising at least a portion of the cytokine or a receptor thereof, which acts by causing an enhanced level of STAT5 phosphorylation in any given engineered immune cell comprising the heterologous enhancer moiety.     
Here, once again, Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that , because generalized language does not suffice to convey the detailed identity of an invention, it is submitted that the written description requirement has not been met.  
Turning to claim 17, which recites the immune cell antigen is CD7,17 as noted above, according to claim 1, the claimed engineered immune cell comprises a chimeric polypeptide receptor comprising a binding moiety comprising a first binding domain that binds to an immune cell antigen of a T cell or an NK cell in a subject, which upon engagement of the antigen somehow reduces a subject’s immune response mediated by the T cell or NK cell toward the engineered immune cell.  While being somewhat repetitive, according to claim 1 the first binding domain is an antibody or a fragment thereof, and even though it must bind to CD7, it is not clear how it is necessarily expected to function to reduce a subject’s immune response toward the engineered immune cell.  Which “immune response via the T cell or NK cell” must be reduced and how must it be determined that such a reduction has occurred?  Moreover, how is that a subject’s immune response via the T cell or the NK cell toward the engineered immune cell is reduced?  What is the mechanism by which a reduction in the subject’s immune response toward the engineered immune cell must actually occur?  Notably according to Rabinowich et al. (J. Immunol. 1994; 152: 517-26) CD7 has been demonstrated to facilitate the activation of T cells and to preferentially activate the TCR-+ subset of T cells; see entire document (e.g., the abstract).18  Thus it would seem more likely that engaging CD7 would result in the enhanced activation of T cells in a subject, rather than acting to suppress their activation.  So again, if upon engagement of the antigen the first antigen binding domain of the binding moiety of the chimeric polypeptide receptor of the engineered immune cell must somehow reduce a subject’s immune response toward the 
Here it is again aptly noted that per a fairly recent decision by the Federal Circuit:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF- with A2 specificity, can result in a claim that does not meet written description even if the human TNF- protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  By the same token, claiming a polypeptide comprising a binding domain that binds to CD7, which is perhaps an antibody, so as to somehow reduce a subject’s immune response toward the engineered immune cell, can result in a claim that is not sufficiently descriptive, especially in this instance in which the binding domain need not be an antibody and need not have any particular structural features.  Then, too, even if the binding domain were necessarily an antibody, the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
According to claim 1 an endogenous gene encoding a portion of the endogenous TCR is “modified” to inactivate the endogenous TCR, but how?  It is entirely unclear.  How is that the gene encoding TCR, for example, in the engineered immune cell must be “modified” such that the endogenous TCR is inactivated?  Must is be structurally modified, and if so, how?  Must it be modified, so as to exhibit some altered functional characteristics, and if so, what are these functional characteristics that must be different as a consequence of the modification and what in any case is the modification that must be made?  According to the disclosure in paragraph [00175], “a gene encoding an endogenous TCR subunit may be mutated such that an endogenous TCR may not be formed”, but which mutations should be made such that the endogenous TCR does not form?  While it would be improper to read such limitations into the claims from the specification, it is not improper to construe the claims in light of the disclosure.  Here, although it is evident that Applicant contemplates altering the structure of one or more subunits of an endogenous TCR complex to inactivate the TCR in an engineered immune cell, the specification fails to teach which mutations should or should not be made.  In essence, then, the claims when read in light of the disclosure merely bid one skilled in the art to finish the inventive process by discovering the means by which the endogenous 
 Turning to claim 31, which was newly added by the most recent amendment, the claim recites, “a sequence of the endogenous gene [encoding at least a portion of an endogenous T cell receptor (TCR)] is edited”, but what does this mean?  What process is used and how is this process used to edit a sequence of a gene encoding a portion of an endogenous TCR?  Which sequence of which gene is edited?
Lastly, according to claim 21 the engineered immune cell is “an engineered variant of an immune cell that is isolated from peripheral blood or cord blood”, but what is such a “variant” and how is it produced?  What must be done to an immune cell that is isolated from peripheral blood or cord blood in order to derive or produce the claimed engineered immune cell, which is “an engineered variant of an immune cell that is isolated from peripheral blood or cord blood”?
Thus, although Applicant’s arguments have been given careful consideration, for reasons detailed above, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

10.	Claims 1, 6, 9, 11, 14-19, 21, and 27-34 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Beginning at page 28 of the amendment filed January 21, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and 19), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis and propose experimentation to determine the accuracy of that hypothesis that any given engineered immune cell according to the claims can be used as intended (e.g., to treat a disease in a subject afflicted by the disease); and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997). 
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify one or more “chimeric antigen receptors” (“CARs”) having the structural and functional features recited by the claims and “heterologous enhancer polypeptides” having the structural and functional features recited by the claims, both of which are present in or on an engineered immune cell, which exhibits relatively enhanced cytotoxicity against a target cell; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
11.	Claims 1, 6, 9, 11, 14-19, 21, and 27-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 6, 9, 11, 14-19, 21, and 27-34 are indefinite for the following reasons:
(a)	Claim 1, as present amended, recites, “upon engaging the immune cell In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  “Reduction” is a relative term and the degree to which the immune response is reduced might vary substantially, depending upon one’s interpretation or arbitrary determination of the extent to which the immune response may be reduced; and accordingly the metes and bound of the subject matter encompassed by the claims will vary due to the subjective nature of the language used by the claim.
Notably, according to the disclosure in paragraph [0007], “the engineered immune cell exhibits […] enhanced cytotoxicity against a target cell comprising the immune cell antigen or the disease associated antigen, compared to an additional engineered immune cell comprising the one or more CARs […] but not the enhancer moiety […].”  Such an engineered immune cell, however, is not necessarily the same as an immune cell that causes a reduction of the subject’s immune response upon engagement of an antigen 
So, then, when is an immune response mediated by the T cell or the NK cell that is directed against the engineered immune cell to be considered “reduced”?  Must it be eliminated with the death of the T cell or the NK cell?  If not altogether abrogated, to what requisite extent must the immune response via the T cell or NK cell toward the engineered immune cell be reduced? 
(b)	Claim 1, as presently amended, recites, “capable of enhancing a cytokine associated signaling pathway of the engineered immune cell”.  This recitation renders the claims indefinite because it cannot be ascertained to what requisite extent the cytokine associated signaling pathway of the engineered immune cell must be enhanced, but moreover it cannot be ascertained how it should be determined or recognized that such an enhancement has occurred.  What does it mean that a cytokine associated signaling pathway of the engineered immune cell is “enhanced”?  It is not clear.  The specification only discloses that “[the] engineered immune cell can comprise a cytokine-related signaling pathway that is enhanced” (paragraph [00181]) but does not appear to expressly define or point to the attribute or quality of a cytokine associated signaling pathway of the engineered immune cell that must be “enhanced” (i.e., increased, intensified, amplified, 
	(c)	Claims 9 and 27-29 are indefinite because claim 9, which depends from claim 1, recites, “wherein [the] heterologous enhancer moiety”20, where the preceding claim does not refer to a heterologous enhancer moiety.  Claim 1 refers only to a heterologous enhancer polypeptide, which may or may not be the same as a heterologous enhancer moiety, and does not provide an antecedent basis to support the recitation of the limitation by the dependent claim.  Therefore, it is unclear to which heterologous enhancer moiety claim 9 is directed.
(d)	 Lastly, claims 1, 6, 9, 11, 14-19, 21, and 27-34 are indefinite for the following reasons:
According to claim 1, the invention is an engineered immune cell in which an endogenous gene encoding at least a portion of an endogenous T cell receptor (TCR) of the engineered immune cell is inactivated but according to claim 15 the cell is not necessarily a T cell and might instead be a monocyte, a macrophage, or a granulocyte, none of which are T cells and none of which express an endogenous T cell receptor (TCR).  Thus, the claims are indefinite in that it cannot be ascertained what it is that is regarded as the invention.  Is it an engineered T cell, which is a cell expressing an endogenous TCR, or it is some other type of cell?  If some other type of cell, such as a macrophage, how is it possible that it expresses an endogenous TCR?  Even if a macrophage, for example, were to be genetically engineered to express a TCR, the TCR that would be expressed by the cell would not be an endogenous TCR (because the TCR would be exogenous, most likely derived from a T cell, a different type of cell).
Notably, citing Fuchs et al. (Immunobiology. 2013 Jul; 218 (7): 960-8), Applicant traversed very similar grounds of rejection, as set forth in the preceding Office action  is expressed by neutrophils and eosinophils and that TCR is expressed by monocytes and macrophages (pages 19 and 20 of the amendment filed January 21, 2022).  In response it appears Fuchs et al. describes the expression by certain myeloid lineage cells of receptors that appear similar to (i.e., “like”) the TCRs, which are expressed by T lineage cells;21 but inasmuch as these TCR-like combinatorial immune receptors described by Fuchs et al. are only structurally based on the TCR - and -chains and presumably differ from the TCRs expressed by T lineage cells, it is submitted that the claims remain indefinite.22  If for no other reason, this is because it is now not clear which protein complexes are those that are referred to by the claims and the accompanying disclosure as T cell receptor (TCRs).  Previously it was thought that “TCR” is a term used to refer to the heterodimeric T cell receptor expressed by and found of the surface of T lineage cells, which functions to recognize peptide epitopes of antigens presented by other cells in the context of their MHC complexes.  Now it seems that may not be the case and therefore it is submitted that the use of the term “TCR” as the sole means of identifying the complex(es) to which the claims are directed renders the claims indefinite since it would seem that this same term is used to refer to markedly different complexes expressed by a plurality of cells and not strictly those expressed by T cells.  Here it is noted that in general the use of designations such as “T cell receptor” or “TCR” alone to identify a particular polypeptide or complex of polypeptides renders the claims indefinite because different laboratories and/or clinics may use the same designations to define completely distinct polypeptides or complex of polypeptides and because the same polypeptide or complex of polypeptides might be known by any number of different aliases.  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from 23 as another example, a single term is frequently used to identify multiple different polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs).24
Despite these facts, which protein or complex of proteins is it that is referred to by the claims using the term “T cell receptor” or “TCR”?  Is it a heterodimer consisting of two subunits, namely TCR and TCR or alternatively TCR and TCR or is a complex of proteins comprising not only the heterodimer (TCR or alternatively TCR but also CD3, CD3, CD3, and CD3? 
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designation “TCR” used to describe the polypeptide(s) or complex(es) to which the claims are directed does not unambiguously identify those polypeptides or complexes, this requirement has not been met. 
Here, it is important that it be understood which proteins or complexes of proteins are those to which the claims are directed because it is necessary that the metes and bounds of the subject matter that is regarded as the invention be known so as to make it possible to identify infringing subject matter.  According to claim 1 an endogenous gene encoding at least a portion of an endogenous TCR is modified; so it must be known which genes encoding which portion of an endogenous TCR are those to which the claim refers.  , TCR, TCR, and TCR is modified.  However if the term “TCR” is being used to refer to the TCR complex, as opposed to the TCR heterodimers TCR and TCR, then, perhaps the claims are intended to be drawn to an engineered immune cell in which the gene encoding CD3, for example, is modified.  So, then, what is it that is regarded as the invention?  Which genes are those encoding at least a portion of an endogenous “TCR” are those that are modified?
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a 
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention25.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in 

13.	Claims 14 and 28 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as failing to specify a further limitation of the claimed subject matter of a preceding claim.
	(a)	Claim 14, which depends from claim 1, is drawn to the engineered immune cell of claim 1, wherein “a CAR of the one or more CARs comprises the first antigen binding domain and does not comprise the second antigen binding domain”; yet according to claim 1 the engineered immune cell comprises one or more CARs comprising a plurality of binding moieties, one of which is a first antigen binding domain and one of which is a second antigen binding domain.  Claim 14 does not further limit the subject matter of the preceding claim because according to claim 1 each of the CARs of which the engineered immune cell is comprised must comprise a plurality of antigen binding moieties including both a first and a second antigen binding domain – it is therefore not possible for the engineered immune cell according to claim 14 to comprise the first antigen binding domain but not the second antigen binding domain.
	Claim 14 further recites the engineered immune cell of claim 1 comprises “an additional CAR of the one or more CARs [which is presumably another CAR different from the first CAR mentioned by claim 14] comprises the second antigen binding domain and does not comprise the first antigen binding domain”; yet according to claim 1 the engineered immune cell comprises one or more CARs comprising a plurality of binding moieties, one of which is a first antigen binding domain and one of which is a second antigen binding domain.  Here again claim 14 does not further limit the subject matter of the preceding claim because according to claim 1 each of the CARs of which the engineered immune cell is comprised must comprise a plurality of antigen binding moieties including both a first and a second antigen binding domain – it is therefore not possible for the engineered immune cell according to claim 14 to comprise the first antigen binding domain but not the second antigen binding domain.	
(b)	Claim 28, which depends from claim 9, which depends from claim 1, recites, “wherein the heterologous enhancer polypeptide is a fusion polypeptide comprising the 
(c)	Claim 34, which depends from claim 1, recites, “wherein the engaging of the immune cell antigen with the first antigen binding domain effects killing of the T cell or the NK cell of the subject”; yet according to claim 1, “upon engaging the immune cell antigen with the first antigen binding domain in the subject, the subject’s immune response via the T cell or the NK cell toward the engineered immune cell is reduced”.  If the immune response mediated by the T cell or the NK cell must be reduced, it cannot be eliminated as it would certainly be if the T cell or the NK cell is killed.  Therefore it is not clear that claim 34 is properly dependent claim that further limits the subject matter of the preceding claim.26

14.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

15.	Claims 1, 6, 9, 11, 14-19, 21, and 27-34 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey 
This is a “new matter” rejection.
(a)	Claim 1, as presently amended, recites, “the heterologous enhancer polypeptide comprises at least a portion of the cytokine or a receptor”.
	At page 18 of the amendment filed January 21, 2022 Applicant has remarked that the amendment to the claims introduces no new matter in that the language of the claims finds support in the specification, including the claims, as originally filed (e.g., paragraphs [00119] and Figure 5A).
	Contrary to Applicant’s assertion, it is submitted that the amendment has introduced new matter because the specification, as originally filed, does not appear to describe the heterologous enhancer moiety as “a portion” of a cytokine or a portion of a receptor of a cytokine and especially not a portion of a cytokine or a receptor of a cytokine associated with a signaling pathway that is enhanced in the engineered immune cell.  Each of paragraphs [00123], [00131], and [00175] refer to “a portion” of a protein, namely a portion of a CAR constituting the costimulatory signaling region thereof (paragraphs [00123] and [00131]) or a portion of a TCR extracellular domain (paragraphs [00175]).  Otherwise the specification makes no reference to “a portion” of a protein or more particularly of a cytokine or receptor of a cytokine, let alone such “a portion” that constitutes a heterologous enhancer moiety.  
	The enhancer moiety may be “part” of a polypeptide that comprises an inducible cell death moiety capable of effecting death of the engineered immune cell upon contacting the polypeptide with a cell death activator (paragraphs [0015] and [0019]) and it may or may not be a part of the CAR (paragraph [0016]); but if so then the enhancer moiety is not a portion of a cytokine or receptor thereof.  In addition, the specification describes the enhancer moiety as being “a part” of a fusion construct (paragraph [00214]) or “a part” of a chimeric polypeptide (paragraph [00215]), but again, if that were to be the case, the enhance moiety is not a portion of a cytokine or receptor thereof.  
Otherwise according to the disclosure in paragraph [0016] “the enhancer moiety is selected from the group consisting of IL-2, IL-7, IL-12, IL-15, IL-18, IL-21, PD-1, PD-L1, CSFIR, CTAL-4, TIM-3, CCL21, CCL19, and TGFR beta, receptors for the same, and a 
Given the facts it is submitted that the amendment has introduced new concepts that are not necessarily or adequately embraced by the specification, including the claims, as originally filed.27
Notably the disclosures in paragraphs [0008] and [0010] describe the enhancer moiety as being a cytokine (e.g., IL-2) or a receptor thereof (e.g., a receptor of IL-2) or a “functional fragment thereof”.  However “a portion of” a cytokine or a receptor thereof is not necessarily “a functional fragment thereof” since the former may not be “functional”.  Still since it is not clear what function of  “a functional fragment” of a cytokine or a receptor thereof must have or retain if it is to be used as an enhancer moiety in constructing the claimed invention it is not recommended that Applicant amend the claims so as to recite the heterologous enhancer polypeptide is a cytokine or receptor thereof or “a functional fragment thereof” as opposed to “at least a portion of the cytokine or receptor thereof” because such an amendment would raise issues under 35 U.S.C. § 112(a) and 112(b).
(b)	Claim 1, as presently amended, recites, “an endogenous gene encoding at least a portion of an endogenous T cell receptor (TCR) of the engineered immune cell”.  
At page 18 of the amendment filed January 21, 2022 Applicant has remarked that the amendment to the claims introduces no new matter in that the language of the claims finds support in the specification, including the claims, as originally filed (e.g., paragraphs [00119] and Figure 5A).   
, TCR, CD3, CD3, CD3, or CD3.”.  However the disruption or inactivation of a gene encoding a subunit of the TCR of an immune cell expressing an endogenous TCR (i.e., a T cell) is not the same as the disruption or inactivation therein of an endogenous gene encoding at least a portion of an endogenous T cell receptor (TCR) of the engineered immune cell.  This is because the gene encoding a portion of the endogenous TCR encoded, which is inactivated, is not necessarily a gene encoding the entirety of one of the subunits of the TCR and not necessarily a gene encoding any of TCR, TCR, CD3, CD3, CD3, or CD3.  So, while the specification, as originally filed, provides written support for a claim drawn to a T cell in which an endogenous gene encoding a subunit of the TCR of the T cell has been inactivated, it would not be clear from a reading of the disclosure where there is adequate support for the language of the instant claims drawn to an immune cell in which an endogenous gene encoding at least a portion of an endogenous TCR is modified to inactivate the endogenous TCR.
It follows from the discussion above that this latter issue may best be remedied by amending claim 1 to recite, for example, “wherein an endogenous gene encoding a subunit of the endogenous TCR is disrupted, knocked-out, or silenced” (as described, e.g., in paragraph [00119]).
(c)	 Claim 1, as presently amended, recites, “an endogenous gene encoding […] an endogenous T cell receptor (TCR) of the engineered immune cell is modified to inactivate the endogenous TCR”.  
At page 18 of the amendment filed January 21, 2022 Applicant has remarked that the amendment to the claims introduces no new matter in that the language of the claims finds support in the specification, including the claims, as originally filed (e.g., paragraphs [00119] and Figure 5A).
Contrary to Applicant’s assertion, it is submitted that the amendment has per se, of an endogenous gene encoding the endogenous TCR or a subunit thereof to cause the inactivation of the endogenous TCR.  Rather the specification, as originally filed, describes an engineered immune cell in which a gene encoding the endogenous TCR or a subunit thereof can be inactivated (e.g., disrupted, inhibited, knocked out or silenced) (see, e.g., paragraphs [00119], [00180], and [00231]).  The specification discloses that the gene can be knocked-out or silenced by gene editing technology (paragraphs [00231] and [00222]) and more particularly by the use of the CRISPR-Cas9 system (see, e.g., paragraphs [00115], [00183], [00220], and [00222]); however, it is submitted that such disclosures do not provide adequate written support for the language of the instant claims in that none describe modification of an endogenous gene encoding an endogenous TCR or a subunit thereof to inactivate the endogenous TCR in such entirely generic terms.28  Accordingly it is submitted that the amendment has introduced new concepts that are not adequately embraced by the original application, thereby violating the written description requirement.
It is suggested that this issue may best be remedied by amending the claims to recite language that finds support in the specification, including the claims, as originally filed.  For example, it is suggested that claim 1 might be amended to recite, “wherein the endogenous a gene encoding a subunit of the TCR selected from TCR, TCR, CD3, CD3, CD3, and CD3 is knocked-out using the CRISPR-Cas9 system”.29
(c)	Claim 27, newly added by the amendment filed January 21, 2022, is drawn to the engineered immune cell of claim 9 in which the heterologous enhancer polypeptide comprises a transmembrane domain.

Contrary to Applicant’s assertion, it is submitted that the amendment has introduced new matter because the specification, as originally filed, does not describe the enhancer moiety of which the disclosed invention is comprised as being a polypeptide comprising a transmembrane domain.  The specification, as originally filed, describes the enhancer moiety as being a cytokine or a receptor of a cytokine (see, e.g., paragraph [00179]), but a cytokine or a receptor of a cytokine is not the equivalent of a polypeptide comprising a transmembrane domain.  The specification describes the enhancer moiety as being a functional fragment of a cytokine or a receptor of a cytokine (see, e.g., paragraph [00179]), but a functional fragment of a cytokine or a receptor of a cytokine is also not the equivalent of a polypeptide comprising a transmembrane domain and thus disclosures do not provide support for the language of the claim 27.  It follows that the amendment adding claim 27 has introduced new concepts not adequately embraced by the specification, including the claims, as originally filed, to thereby violate the written description requirement. 
(d)	Claim 30, newly presented by the amendment filed January 21, 2022, is drawn to the engineered immune cell of claim 1, wherein the enhancement of the cytokine-associated signaling pathway comprises enhancing phosphorylation of STAT5; yet the specification does not describe the invention as being an immune cell comprising an enhancer moiety, which is polypeptide capable of enhancing phosphorylation of STAT5. Rather the specification discloses, “[the] enhancer moiety can enhance a signaling pathway within the engineered immune cell, for example, STAT5 signaling pathway” (paragraph [00119]).  The enhancement of a STAT5 signaling pathway is not necessarily the same as the enhancement of STAT5 phosphorylation.  In addition, the specification discloses that the engineered immune cell expresses a cytokine or cytokine receptor complex and the pSTAT5[30] signaling level is up-regulated”, but the enhancer polypeptide according to claim 1 is not a cytokine or a cytokine receptor complex particular immune cell engineered to express a particular “enhancer moiety” in which the level of phosphorylated STAT5 is up-regulated (see paragraph [00599] and Figure 50G).  These particular immune cells that have been described, which are referred to as “L719 dual CAR-T cells, were engineered by linking “C7R” or “E3” to the L719 dual CAR by 2A to activate the pSTAT5 signaling pathway; thus, it would appear that at best the specification, as originally filed, only provides support for a more limited claim drawn to a T cell engineered to express a L719 dual CAR linked to C7R or E3, wherein the level of phosphorylation of STAT5 is enhanced relative to the level of pSTAT5 in a T cell expressing a L719 CAR not linked to either C7R or E3.  The description of a particular species of the invention in which the engineered immune cell is a T cell expressing a particular CAR linked to C7R or E3, wherein the level of phosphorylation of STAT5 is relatively enhanced, does not suffice to describe a genus of immune cells according to claim 1, which comprise a plurality of such structurally and functionally disparate CARs and a heterologous enhancer moiety that is not necessarily the same as either C7R or E3, wherein the level of phosphorylation of STAT5 is capable of being enhanced (as in accordance with claim 30).  It follows then that the amendment adding claim 30 has introduced new concepts not adequately embraced by the specification, including the claims, as originally filed, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a). 
   
Conclusion
16.	No claim is allowed.

17.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Gomes-Silva et al. (Blood. 2017 Jul 20; 130 (3): 285-96; electronically published 
	Newly cited, Kagoya et al. (Nat. Med. 2018 Mar; 24 (3): 352-9; electronically published February 5, 2018) teaches a chimeric antigen receptor containing a JAK-STAT signaling domain that mediates superior antitumor effects.
	Shum et al. (Cancer Discov. 2017; 7 (11): 1238-47; electronically published August 22, 2017) teaches engineered T cells expressing a constitutively signaling cytokine receptor, C7R, which acts to potently trigger the IL7 signaling axis without the latent risk of adverse events associated with transgenic cytokine expression or need to administer cytokine.  
	Ren et al. (Clin. Cancer Res. 2017 May 1; 23 (9): 2255-66) teaches CRISPR gene-edited CAR T cells in which the genes encoding subunits of the endogenous TCR have been inactivated provide for greater efficacy in that the T cells exhibit reduced alloreactivity and do not cause graft-versus-host disease.
	Torikai et al. (Blood. 2012 Jun 14; 119 (24): 5697-705) teaches the generation of cancer-specific CAR T cells by generating universal allogeneic TAA-specific T cells from one donor by genetically editing CD19-specific CAR+ T cells to eliminate expression of the endogenous αβ T-cell receptor (TCR) to prevent a graft-versus-host response without compromising CAR-dependent effector functions, such that the cells may be administered to multiple recipients.
	Torikai et al. (Blood. 2013 Aug 22; 122 (8): 1341-9) teaches the use of zinc finger nuclease to eliminate HLA class I expression to generate universal CAR T cells derived from allogeneic donors that evade T-cell recognition for use in treating cancer without the complications due graft-versus-host disease.
	Poirot et al. (Cancer Res. 2015 Sep 15; 75 (18): 3853-64) teaches TALEN-engineered CAR T cells having disrupted genes encoding subunits of the endogenous TCR, including in particular TRAC, which encodes TCR, which can be used to treat cancer without risk of causing graft-versus-host disease, as well as CAR T cells having a disrupted endogenous gene encoding CD52, which prevents its elimination by the anti-CD52 antibody alemtuzumab, which can then be used to reduce allorejection of allogenic 
	Ruella et al. (J. Clin. Invest. 2016 Oct 3; 126 (10): 3814-26) teaches engineered T cells expressing dual CAR constructs that binds to CD19 and CD123 and demonstrates that these cells provide superior anticancer activity; Ruella et al. suggests  that such dual CAR T cells may be used more effectively to treat cancer in that the cells prevent relapses due to loss of antigen expression when using CAR T cells comprising only a single CAR that binds to a single antigen.
	Hedge et al. (J. Clin. Invest. 2016 Aug 1; 126 (8): 3036-52) teaches engineered T cells expressing a bispecific CAR that is used to treat cancer, which is more effectively used because it serves to mitigate tumor antigen escape. 
	U.S. Patent Application Publication No. 20180291343-A1 teaches different strategies to prevent allogeneic CAR T cells depletion via host-versus-graft (HvG) reactivity that include the expression of PD-L1 at the surface of the CAR T-cells and the expression of a secreted soluble CTLA-Fc fusion protein, both of which act to suppress the activation of host CAR-T cell-reactive T cells and reduce HvG reactivity. 
	Martyniszyn et al. (Hum. Gene Ther. 2017 Dec; 28 (12): 1147-57) teaches a CD219/CD20-bispecific CAR T cell for using in treating cancer.
	Chmielewski et al. (Immunol. Rev. 2014 Jan; 257 (1): 83-90) reviews CARs and TRUCKs, the latter of which are 4th-generation CARs engineered to include an inducible element encoding a cytokine (e.g., IL-12) that can act to attract innate immune cell response toward targeted cancer cells not expressing the antigen recognized by the CAR (or TRUCK) T cells.
	U.S. Patent Application Publication No. 20180148506-A1 teaches of CD7-specific CAR T cell therapy for use in treating T cell leukemia, which typically overexpresses CD7 and addresses a concern that depletion of normal T cells by the infused cells may lead to immunodeficiency by pointing out that the infused cells may be intentionally destroyed during transplant preconditioning or by being induced to die by apoptosis and suggesting that ultimately this may not be an issue since the infused T cells might reconstitute a sufficiently wide T-cell repertoire and because subsets of the recipient’s CD4 memory and CD8 effector T cells do not express CD7 and will not be eliminated by the infused cells. 

	U.S. Patent Application Publication No. 20190314411-A1 teaches CAR T cell therapy using engineered T cells expressing CARs, which exhibit relatively reduced host-versus-graft disease (HVGD) reactivity in a bioincompatible human recipient.
	Ridell et al. (Nat. Med. 1996 Feb; 2 (2): 216-23) teaches T cell-mediated allorejection of infused engineered T cells suggests the need to implement strategies to render gene-modified cells less susceptible to host immune surveillance, particularly in immunocompetent recipients.
	Kochenderfer et al. (Blood. 2012 Mar 22; 119 (12): 2709-20) teaches that preconditioning using lymphodepleting chemotherapy prior to adoptive allogeneic CAR T cell therapy results in greater persistency, which leads to greater efficacy. 
	Png et al. (Blood Adv. 2017 Nov 28; 1 (25): 2348-60) teaches CD7-specific CAR T cells in which the expression of endogenous CD7 by the cells has been disrupted for use in treating T cell malignancies
	Although not prior art, Gracell Biotechnologies Inc. Press Release, dated November 4, 2021 (pp. 1-2), teaches engineered T cells expressing dual CD7 and CD19 CARs for use in allogenic T cell therapy of CD19-expressing B cell malignancies; according to the press release the CD7-specific CAR was determined to function to suppress host versus graft (HvG) rejection in preclinical models, while the CD19-specific CAR functioned to provide anti-cancer activity.
	Although not prior art, WO 2020210398-A1 teaches the use of dual specificity CARs targeting cancer cells and recipient T cells to prevent or reduce allorejection of donor-derived CAR T cells.
	Woodbridge et al. (J. Immunol. 2003 Dec 15; 171 (12): 6650-60) teaches anti-CD8 antibodies can inhibitor or enhance immune function.
	
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
February 18, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 714.03.
        
        2 Applicant elected the species of the invention in which the first binding antigen binding domain of the chimeric polypeptide receptor of the immune cell binds to CD7.
        
        3 See the rejection of the claims under 35 U.S.C. § 112(a), which follows.
        
        4 Notably Applicant has argued contrarily that the claims are not indefinite because there is evidence that TCR is expressed by neutrophils and eosinophils and that TCR is expressed in the monocytic lineage, which includes monocytes/macrophages (pages 19 and 20 of the amendment filed January 21, 2022).  In response, the claims are drawn to an engineered immune cell that is a T cell, a monocyte, a macrophage, or a granulocyte.  Granulocytes are myeloid lineage cells that include eosinophils, basophils, and neutrophils.  The claims are not drawn to an immune cell that is either a neutrophil or an eosinophil, per se, but rather to an immune cell that is a granulocyte; yet at first glance it appears Applicant has provided no evidence to support the assertion that basophils express an endogenous TCR.  In further response, Fuchs et al. (Immunobiology. 2013 Jul; 218 (7): 960-8) (cited by Applicant) teaches previous studies revealed that neutrophils, macrophages, and monocytes associated with autoimmune disease and/or inflammatory diseases express “T cell receptor (TCR)-like combinatorial immune receptors” (underlining added for emphasis) and reports their finding that macrophages and monocytes also express TCRLm, which are “structurally based on the TCR - and -chains” (italics added for emphasis) (see entire document, including pages 961 and 968, and, in particular, the abstract).  As to the degree of similarity, it is unclear just how much the TCR-like immune complexes resemble those of the TCRs expressed by T cell, but the fact that Kaminski et al. (Immunobiology. 2013 Mar; 218 (3): 418-26) discloses the failure of commonly used anti-TCR antibodies to unequivocally stain surface TCRL suggests the structural differences may be significant (see entire document; e.g., page 421).  Further indicating differences between TCR-like (TCRL) receptors expressed by some myeloid lineage cells and the TCRs expressed by T lineage cells, Kaminski et al. remarks, “[there] is an enormous amount of work ahead of us to explore the function of the novel TCR-like variable immune system in myeloid phagocytes and delineate it from that of the TCR in T cells” (page 425).  Given the description of TCRLm and neutrophil TCR-like receptors by Fuchs et al., as well as by Kaminski et al., it seems evident that the TCR-like combinatorial immune receptors, which are expressed by myeloid lineage cells (e.g., macrophages), resemble the TCRs expressed by T cells, but presumably they differ from TCR or TCR as expressed by T lineage cells because they are described as being “like” the latter, not the same.  Accordingly, having carefully considered Applicant’s evidence, it is submitted that the claims remain indefinite; but even so, since this rejection is set forth under 35 U.S.C. § 112(a), the issue is whether or not the disclosure would reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application.  Here, since it does not appear that the claimed invention in which the engineered immune cell is a macrophage, for example, in which an endogenous gene encoding a subunit of an endogenous TCRLm has been disrupted is described with any of the requisite clarity and particularity necessary it is submitted that this requirement has not been met.  Apart from simply disclosing the immune cell can be a monocyte, a macrophage, or a granulocyte (see, e.g., paragraph [0010]), there is no description of an immune cell, which is any of a monocyte, a macrophage, and a granulocyte, that been engineered to express one or more CARs, which has been demonstrated to have the functional attributes necessary for the cell to be used in the manner intended of the invention.  There are so many reasons why the description of an engineered T cell expressing one or more CARs should not ever be considered sufficient to describe an engineered myeloid cell expressing one or more CARs for use in treating, e.g., cancer, but to name one, granulocytes, for example, do not undergo mitosis (cell division) in the bloodstream and it is fairly obvious that one important criterion for successful application of the CAR T cell is its ability to expand and persist in circulation.   
        5 See, e.g., the disclosure in paragraph [00115].
        6 To expound, it is not clear which activities of the cytokine associated signaling pathway should be enhanced or how or even why they should be.  Since it is not clear which activities should be enhanced and why, it follows that it cannot be determined how the claimed invention should be produced and which polypeptides comprising a portion of cytokine or a portion of a receptor of a cytokine must present in or on an engineered immune cell such that the cell itself exhibits the requisite enhanced cytotoxic activities.
        7 Jiang et al. (J. Biol. Chem. 2005 Feb 11; 280 (6): 4656-4662) teaches that it is well known that different biological effects are associated with epitope specificity of the antibodies; see entire document, particularly page 4656, column 2.  Indeed, Riemer et al. (Mol. Immunol. 2005; 42: 1121-1124) teaches, because antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms, the concept of epitope specificity, as opposed to mere antigen specificity, in humoral immunology has gained importance in modern medicine the diverse biological effects; see entire document, particularly page 1123, column 1. 
        8 Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568). 
        
        9 See, e.g., Tomonari et al. (Int. Immunol. 1990; 2 (12): 1189-94), which describes epitope-specific binding of CD8 by an antibody leads to the transduction by CD8 of activating signals; see entire document (e.g., the abstract).  
        10 This position is further supported by the teachings of Clark et al. (J. Exp. Med. 1988 Jun 1; 167 (6): 1861-72), which describes the engagement of CD2 on the surface of T cells by monoclonal antibodies leads to cellular activation; see entire document (e.g., the abstract).  Still further support is found in Campbell et al. (Immunology. 2000 Mar; 99 (3): 394-401), which teaches engagement of CD4 on the surface of T cells induces secretion of IL-4, a pro-inflammatory cytokine; see entire document (e.g., the abstract).  Then, because Applicant has elected the species of the invention in which the first binding antigen binding domain of the chimeric polypeptide receptor of the immune cell binds to CD7, it is aptly noted that Ward et al. (Eur. J. Immunol. 1995 Feb; 25 (2): 502-7) teaches antibody ligation of CD7 on the surface of T cells is stimulatory, leading to increased formation of D-3 phosphoinositides, which was determined to coincide with the co-association of CD7 with phosphoinositide 3-kinase, the enzyme which mediates the formation of D-3 phosphoinositide lipids; see entire document (e.g., the abstract).  Since, as Ward et al. teaches D-3 phosphoinositides mediate signaling events critical to T cell stimulation (see, e.g., page 502), it seems very probable that engagement of CD7 by an antibody or a CAR comprising an antibody will lead to cellular activation and an increased immune response, rather than a reduced immune response.  This position is supported by the teachings of Stillwell et al. (Immunol. Res. 2001; 24 (1): 31-52), which discloses that engagement of CD7 by an anti-CD7 antibody is co-mitogenic with CD3 and augments IL-2 production; see entire document and in particular Figure 3 at page 45.
        
        11 Again Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        
        12 Exceptions are claims 18 and 19, which, recite, for example, the cancer cell antigen is CD19.  As noted above, Applicant elected the species of the invention in which the disease-associated antigen to which the second antigen binding domain binds is CD19.  CD19 however is not an antigen that is expressed solely by cancer cells since it is express by normal B cells. 
        
        13 Here is noted that according to claims 17 and 18 many of the immune cell antigens and the cancer cell antigens are the very same antigens (e.g., CD2, CD3, CD4, CD5, and CD8).  This makes it very difficult to recognize or discern the “immune cell antigens” and “cancer cell antigens” and/or determine which antigens are those that should be targeted by the first and second antigen binding domains of the plurality of binding moieties of the one or more CARs of which the claimed engineered immune cell is comprised. 
        
        14 It would seem that it cannot simply be any given intracellular signaling domain that is suitably used to construct the claimed chimeric polypeptide receptor (since, e.g., the intracellular domain of Fas would most likely not function as desired because Fas is a receptor on the surface of cells, which acts to transmit an intracellular signal that leads to the programmed cell death of the cell).  So then which “intracellular signaling domains” of which proteins are those to which the claims are directed, which should be used to produce the claimed invention, which is used as intended?
        15 As noted above, Applicant has elected the species of the invention in which the heterologous enhancer moiety enhances an IL-7-associated signaling pathway in the engineered immune cell.
        16 See page 26 of the amendment filed January 21, 2022.
        17 Applicant has elected the species of the invention in which the first binding antigen binding domain of the chimeric polypeptide receptor of the immune cell binds to CD7. 
        
        18 Rabinowich et al. further teaches that upon cross-linking of CD7 natural killer cells are induced to exhibit increased levels of multiple different activation molecules (see, e.g., the abstract).
        19 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        20 It appears the word “the” or “said” has been inadvertently omitted.
        21 This is apparently the reason why Fuchs et al. refers to these complexes as TCR-like combinatorial immune receptors, which are structurally based on the TCR - and -chains (see, e.g., the abstract).
        
        22 See the above discussion of this same issue in the rejection of the claims under 35 U.S.C. § 112(a).
        23 As an example, it is known that alternative splicing of the gene encoding a subunit of the “TCR” heterodimer or complex in humans, namely “TCR” gives rise to a plurality of transcript variants encoding structurally and functionally disparate isoforms or variants of “TCR”. See, e.g., Mahotka et al. (Leukemia. 1995 Oct; 9 (10): 1700-3) (see entire document; e.g., the abstract).
        
        24 In this instance, “TCR” is a designation used in the art to refer to a heterodimeric protein or a complex of polypeptides occurring in a very large number of different mammals (and other animals) including, for example, human, mouse, monkey, dog, pig, and horse.  To which one or more of these polypeptides or complexes are the claims directed?  Notably the term “subject” is defined to mean any vertebrate animal including but not limited to a human (e.g., “murines, simians, humans, farm animals, sport animals, and pets”) (paragraph [00116] of the specification).  It follows that if the engineered immune cell should be a cell derived from an individual of the same species of animal as the “subject” to whom the claims are directed, then, inasmuch as the claims should be given the broadest, reasonable interpretation consistent with the disclosure, the claims are drawn to cells derived from a very large plurality of animals.  However, it is very aptly noted that it appears that perhaps at best the specification only adequately describes engineered human T cells having the features recited by the claims. 
        25 See M.P.E.P. § 2172 (II).
        26 See the discussion in the above rejection of claim 34 as failing to satisfy the requirements set forth under 35 U.S.C. § 112(b) because it is not clear to what extent the immune response mediated by the T cell or the NK cell must be reduced and, absent the provision of definitions, it is presumed that a reduction of an immune response is not the elimination thereof.
        27 For clarity, the claims have been amended to recite “the heterologous enhancer polypeptide comprises at least a portion of the cytokine or a receptor”, but since it is unclear which “portions” of cytokines or receptors thereof are those to which the claim refers, the amendment has introduced new concepts that are not adequately embraced by the specification in that it is not clear which portion of a cytokine or a receptor thereof it is that constitutes all or part of the heterologous enhancer.  Moreover it is not clear how it should be determined which “portions” of cytokines or receptors thereof are used as heterologous enhancer moieties.  Such concepts are not adequately embraced by the specification, as originally filed, and therefore the amendment has introduced new matter, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a). 
        28 Applicant is reminded that it cannot be said that a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.  See In re Smith, 173 USPQ 679, 683 (CCPA 1972).  The specification discloses the inactivation of the endogenous TCR and discloses the inactivation of the endogenous TCR can be achieved by the inactivation of a gene encoding a subunit of the endogenous TCR by disruption, knock-out or silencing or by mutation, but fails to disclose the subgenus of methods that are used to “modify”, more generally speaking, an endogenous gene of the engineered immune cell, which encodes the endogenous TCR or a subunit thereof, to inactivate the endogenous TCR.  A “modification” of a gene encoding a subunit of a TCR in a T cell resulting in the inactivation of the TCR is not necessarily any of the modifications of the gene causing its disruption or knock-out or the alteration of the structure and function of its gene product.  (Notably “silencing” is generally understood to be a process that involves the use of silencing RNA molecules and does not involve a modification of an endogenous gene.)
        
        29 Support for such an amendment is found, e.g., in the disclosures in paragraphs [0005] and [00115].
        30 pSTAT5 is a designation referring to phosphorylated STAT5.